USCA4 Appeal: 21-4031      Doc: 24         Filed: 04/20/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4031


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        BRANDON RICARDO SETZER,

                            Defendant - Appellant.


        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Robert G. Doumar, Senior District Judge. (2:17-cr-00058-RGD-RJK-1)


        Submitted: November 18, 2021                                      Decided: April 20, 2022


        Before GREGORY, Chief Judge, KING, Circuit Judge, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Geremy C. Kamens, Federal Public Defender, Patrick L. Bryant, Appellate
        Attorney, Rodolfo Cejas, II, Assistant Federal Public Defender, OFFICE OF THE
        FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. Raj Parekh,
        Acting United States Attorney, Jacqueline R. Bechara, Assistant United States Attorney,
        Alexandria, Virginia, William D. Muhr, Assistant United States Attorney, OFFICE OF
        THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4031      Doc: 24          Filed: 04/20/2022     Pg: 2 of 3




        PER CURIAM:

               After pleading guilty to conspiracy to commit Hobbs Act robbery, in violation of 18

        U.S.C. § 1951, the district court sentenced Brandon Ricardo Setzer to 50 months’

        imprisonment and a 3-year term of supervised release. Setzer began his term of supervision

        on July 24, 2020. Less than three months later, Setzer’s probation officer filed a Supervised

        Release Violation Petition (“Petition”), which the probation officer thereafter amended five

        times, each time alleging several more instances of violative conduct. At the revocation

        hearing held in January 2021, Setzer admitted all of the alleged violations and asked the

        court to either (a) continue the proceedings and allow Setzer to remain on supervised

        release; or (b) impose a short term of imprisonment, but to forego imposition of another

        term of supervision. Following a thorough hearing, the district court sentenced Setzer to

        12 months’ imprisonment and imposed an addition 12-month term of supervision. Setzer

        appeals, challenging his revocation sentence, and we affirm.

               “A district court has broad discretion when imposing a sentence upon revocation of

        supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We will

        affirm a revocation sentence that “is within the prescribed statutory range and is not plainly

        unreasonable.” United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006). “When

        reviewing whether a revocation sentence is plainly unreasonable, we must first determine

        whether it is unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir.

        2010). A revocation sentence is procedurally reasonable if the district court adequately

        explains the sentence after considering the Chapter Seven policy statements and the



                                                      2
USCA4 Appeal: 21-4031       Doc: 24         Filed: 04/20/2022        Pg: 3 of 3




        applicable 18 U.S.C. § 3553(a) factors. United States v. Slappy, 872 F.3d 202, 207 (4th

        Cir. 2017); see 18 U.S.C. § 3583(e).

               Setzer maintains that the district court committed reversible procedural error by

        failing to address defense counsel’s request to add a day to the imposed 12-month custodial

        sentence. We disagree. Specifically, the record reveals that the request was both equivocal

        and lacking in context or supporting argument. Further, counsel did not make this request

        until after the district court pronounced its sentence. Finally, the district court’s earlier

        colloquy with the lawyers makes clear that it was deeply troubled by Setzer’s persistent

        and consistent violative conduct, which included repeated drug use and lying to his

        probation officer, and that the court intended to punish the same. On this record, we decline

        to find reversible procedural error by the district court.

               Accordingly, we affirm the revocation order. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                       3